Dissenting Opinion.
Dausman, C. J.
— To control and regulate elections is peculiarly a state function. The legislature in the discharge of that function has enacted elaborate statutes prescribing in detail how elections shall be conducted, the duties of the precinct officials, the compensation of those officials, and the many other matters and things involved in an election. Section 6884 Burns 1914, Acts 1897 p. 199, provides that: “Township trustees shall, by virtue of their office, be inspectors of elections in the precincts in which they respectively reside.”
Prior to 1917, township trustees were paid by the day for the services rendered their respective townships, except in certain townships having large populations. Section 9588 et seq. Burns 1914, Acts 1891 p. 349. They also received a per diem for their services in caring for the poor. Section 9769 Burns 1914, Acts 1901 p. 323. In 1917 the legislature put township trustees on a salary basis. Acts 1917 p. 602, §9589g et seq. Burns’ Supp. 1921. Section 1 of that act provides: “That the township officers herein named shall receive for their service the compensation provided in this act and they shall receive no other compensation whatever.” This act specifies the amount of salary to be paid trustees in the various classes, provides for the payment of office rent, clerical assistants and expenses. From the act as a whole it is clear to me that the legislature intended that the salary should compensate a trustee for the services rendered as trustee only. The legislature in fixing the salary had in mind only the *210services to be rendered for the township. That salary is for township services and is paid by the township out of township funds appropriated by the township advisory board. That salary is in full for his services as a township officer and for his services as a township officer he may not receive any other compensation whatsoever.
In 1920, the legislature enacted a statute entitled: “An Act concerning elections and declaring an emergency.” Acts 1920 (Spec. Ses.) p. 41, §6881j Burns’ Supp. 1921. Section 10 of that act provides: “Each judge, each clerk and each assistant clerk of any general election shall be allowed and paid the sum of nine dollars ($9) ; and each sheriff of any such election shall be allowed and paid the sum of six dollars ($6), and each inspector of such election shall be allowed and paid the sum of twelve dollars ($12) for the performance of all the duties of his office imposed oin him by law, whether the same is rendered before, on the day of or after such election.”
It will not do to say that the act of 1920, amends the act of 1917. Art. 4, §§19, 21, Constitution. The subject-matter of each of these acts differs widely from the subject-matter of the other. The two acts may not be read together. They operate in entirely different realms. When a person who happens to be a township trustee is acting as a precinct inspector, he is not acting as a township officer. He is then an election officer and is serving the state. His services as an election officer are not incident to his services as trustee. His compensation as an election officer does not come from the township, but from a different source. When passing the act of 1920, the legislature had the act of 1917, before its eyes. It must be presumed, therefore, that if the legislature had intended that such inspectors as happen to be township trustees should not be compensated *211as other inspectors, an express provision to that effect would have been inserted in §10 of the later act. Such provisions in statutes are not unusual. Indeed the legislature made use of such a provision at the same session. Acts 1920 (Spec. Ses.) p. 144. Since no such provision has been put in the statute by the legislature, the courts are not authorized to insert it. Much of the prevailing confusion and uncertainty with respect to our statutory law would be avoided if the courts would steadfastly refrain from inserting what the legislature has deliberately omitted, and from striking out what the legislature has deliberately inserted. In the matter now under consideration, on what principle or rule of statutory construction can a court say that the legislature has provided that an inspector who happens to be a trustee shall serve without compensation?
In determining the legislative intent concerning the question of compensation the words “by virtue of their offices,” as used in §6884 Burns 1914, supra, lend no support to the majority opinion. That expression means merely “without any other warrant or appointment.” Black, Law Diet.; 25 C. J. 169. The legislature has said plainly that all inspectors shall receive the compensation specified, and I see no valid reason why the courts should amend the statute to deny those who happen to be trustees the compensation thus provided for their extra or ex-officio services.